In the court below this appellant was convicted for the offense of transporting 25 gallons of whisky; that is to say, he was convicted for the offense created and denounced by an Act of the Legislature approved September 6, 1927, Acts 1927, p. 704, which act, makes it a felony for any person, etc., within this state, to transport in quantities of 5 gallons or more any of the liquors or beverages, the sale, possession, or transportation of which was at the time of the approval of said act, prohibited by law in Alabama.
This act has been upheld by this court, and the Supreme Court in the case of Hayes v. State, 23 Ala. App. 524, 128 So. 774, certiorari denied, Alabama Supreme Court, 221 Ala. 389,128 So. 776.
On the trial but two witnesses were examined, one for the state, and defendant himself was the only witness in his behalf.
The evidence of the state tended to make out a case and to sustain the charges preferred by indictment in every detail.
The defendant denied all knowledge of the 25 gallons of whisky being in his car, and *Page 612 
stated that a man by the name of Pope had used his car. There was no dispute relative to this large quantity of whisky consisting of five 5-gallon cans of whisky being in appellant's car.
The evidence being thus in conflict, a jury question was presented. There were no special charges requested, but by motion for a new trial the defendant insisted that the evidence adduced was insufficient upon which to predicate the verdict of guilt returned by the jury.
We do not accord to this insistence, and hold that the motion for a new trial was properly overruled.
Affirmed.